Title: To James Madison from Josiah Meigs, 20 June 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        General Land office June 20th. 1815.
                    
                    The documents enclosed with this relative to the opposition of the Indians to the survey of the Military Bounty lands in the territory of Michigan, and of the road from the Rapids of the Miami of Lake Erie to the connecticut reserve are respectfully presented.
                    Surveyors have been frequently interrupted in the prosecution of their

work; but I do not know that any compensation has ever been allowed them. So far as I have been informed, these interruptions have been considered as incidental to the nature of their contracts. I have the honor &c.
                